Citation Nr: 0634460	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-11 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from July 1941 to November 1946, from December 
1950 to November 1951, and from December 1951 to July 1965; 
he died in May 2001.  

This matter initially came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a November 2002 
rating decision, by the Oakland, California, Regional Office 
(RO), which denied the appellant's claims of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318.  

In a January 2004 decision, the Board denied the appellant's 
claim of entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318; however, the claim for service connection for cause 
of death was remanded to the RO for further development.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims ("the Court").  In May 2005, the Court issued 
an order vacating the Board's January 2004 decision as to the 
denial of entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318.  It was noted that the Board should comply with the 
Joint Motion for Remand which was incorporated therein by 
reference.  

In November 2005, the Board remanded the case to the RO for 
further development.  Following the requested development, a 
supplemental statement of the case (SSOC) was issued with 
respect to both issues on appeal.  

The Board notes that in the March 2003 statement of the case, 
the RO listed eligibility for Dependents' Educational 
Assistance under 38 U.S.C.A. chapter 35 one of the issues on 
appeal.  In addition, a Form 646 dated May 2003 from the 
appellant's service representative indicated that this was 
one of the issues on appeal.  However, the appellant did not 
file a claim as to this issue; it was not addressed in the 
November 2002 rating decision, nor was it mentioned in the 
notice of disagreement.  Further, the appellant was not 
provided with the law or regulation pertaining to this issue, 
nor did the RO address it in the March 2003 statement of the 
case, even though it was listed as one of the issues.  Thus, 
the Board concludes that this issue is not on appeal.  


FINDINGS OF FACT

1.  The veteran died in May 2001, at the age of 78; the 
immediate cause of death was reported as congestive heart 
failure due to, or as a consequence of, coronary artery 
disease.  Listed as another significant condition 
contributing to death, but not resulting in the underlying 
cause of death, was chest wall injury.  No autopsy was 
performed.  

2.  At the time of the veteran's death, service connection 
was in effect for bilateral hearing loss due to acoustic 
trauma, rated as 100 percent disabling; multiple basal cell 
skin cancers, rated as 30 percent disabling; arthritis of the 
lumbosacral spine, rated as 20 percent disabling; arthritis 
of the cervical spine, rated as 20 percent disabling; 
tinnitus, rated as 10 percent disabling; postoperative 
pterygium, left eye, with a noncompensable evaluation, 
papilloma, postoperative right lower eye lid, with a 
noncompensable evaluation, and post- operative residuals, 
ganglionectomy, right wrist, with a noncompensable 
evaluation.  He was entitled to receive a 100 percent 
disability rating from June 1992; he was also entitled to 
special monthly compensation.  

3.  Congestive heart failure or coronary artery disease were 
not manifested during service, manifested to a compensable 
degree within one year subsequent to the veteran's separation 
from service, or shown to be related to his service or any 
disability of service origin.  

4.  The veteran's service-connected disabilities did not play 
a material role in his death; render him less able to 
withstand the effects of his fatal underlying disease or 
diseases; or hasten his death.  

5.  The veteran was not continuously rated totally disabled 
due to service-connected disability for at least 10 years 
preceding his death; nor was a total evaluation continuously 
in effect since the date of his discharge from military 
service and for at least five years immediately preceding his 
death.  


CONCLUSIONS OF LAW

1.  Congestive heart failure and coronary artery disease were 
not incurred in or aggravated by active service, nor may 
these disorders be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 5103, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death. 38 U.S.C.A. §§ 1310, 5103, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.312 (2006).  

3.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. 
§§ 1318, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.22, 
20.1106 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice. Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in August 2002 from the agency of original jurisdiction 
(AOJ) to the appellant that was issued prior to the initial 
AOJ decision.  Another letter was issued in December 2005.  
Those letters informed the appellant of what evidence was 
required to substantiate the claims and of her and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for the 
cause of the veteran's death, and entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318, given that there has been a 
Board remand, and she has been provided all the criteria 
necessary for establishing service connection, we find that 
any notice deficiencies are moot.  See Conway v. Principi, 
353 F.3d 1369, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The record reflects that the veteran died in May 2001.  
According to the certificate of death, the immediate cause of 
the veteran's death was congestive heart failure due to, or 
as a consequence of, coronary artery disease.  Listed as 
another significant condition contributing to death, but not 
resulting in the underlying cause of death, was chest wall 
injury.  An autopsy was not performed.  

At the time of the veteran's death, service connection was in 
effect for bilateral hearing loss due to acoustic trauma, 
rated as 100 percent disabling; multiple basal cell skin 
cancers, rated as 30 percent disabling; arthritis of the 
lumbosacral spine, rated as 20 percent disabling; arthritis 
of the cervical spine, rated as 20 percent disabling; 
tinnitus, rated as 10 percent disabling; postoperative 
pterygium, left eye, postoperative right lower eye lid, and 
post-operative residuals, ganglionectomy, right wrist, each 
evaluated as noncompensably disabling.  He was entitled to 
receive a 100 percent disability rating from June 1992; he 
was also entitled to special monthly compensation.  

The service medical records are negative for any complaints, 
diagnosis of or treatment for a cardiovascular disease.  An 
Annual physical, dated in July 1960, disclosed that clinical 
evaluation of the heart was reported as normal; blood 
pressure reading was 102/74.  On the occasion of his 
separation examination in May 1963, the heart and 
electrocardiogram (EKG) findings were normal; blood pressure 
reading was 112/68.  A retirement examination, dated in 
February 1965, reflects that clinical evaluation of the heart 
was normal; blood pressure reading was 110/76.  The service 
medical records do not show any complaints or treatment for 
residuals of a chest well injury.  

On the occasion of a VA examination in July 1972, it was 
noted that the veteran underwent removal of a tumor on his 
chest in May 1972.  The pertinent diagnosis was scar, 
thoracotomy, right.  

Of record are treatment records from Mercy Hospital, dated 
from January 1976 to August 1977, reflecting treatment for 
several disabilities.  These records indicate that the 
veteran was seen on January 13, 1976 with complaints of chest 
pain of two hours duration.  It was noted that the veteran 
had no prior known history of heart disease, hypertension, or 
diabetes.  The impression was chest pain secondary to 
atherosclerotic heart disease, and probable acute anterior 
myocardial infarction; and, status post right thoracotomy and 
excision of esophageal leiomyoma.  

The appellant's claim for service connection for the cause of 
the veteran's death (VA Form 21-534) was received in June 
2001.  Submitted in support of her claim was a medical 
statement from Dr. H. M. from the VA outpatient clinic, 
Martinez, dated in August 2002, indicating that the veteran 
served for 25 years.  Dr. H. M. stated that the veteran 
sustained a blunt chest wall trauma in Tripoli, Libya in the 
1950's, which resulted in a fracture of the clavicle and 
extensive bruising.  Dr. H. M. noted that the veteran had a 
heart attack in 1976 with normal cholesterol and his private 
physician related it to the chest wall trauma weakening his 
heart.  Dr. H. M. also noted that the veteran later required 
stents and was in and out of congestive heart failure for 
years until his death in May 2001.  The physician further 
noted that the chest wall trauma was described as a 
significant condition contributing to the veteran's death.  

In June 2006, the veteran's claims folder was referred to a 
VA examiner for review and a medical opinion regarding the 
likelihood that an in-service chest trauma contributed to the 
arteriosclerotic heart disease that led to the veteran's 
death.  The examiner indicated that, following an extensive 
review of the claims folder, he was unable to find evidence 
of a thoracic injury during service.  He noted that the 
veteran did experience removal of a leiomyoma from the 
esophagus with rib resection and thoracotomy on the right 
following his military service; he was also diagnosed with 
myocardial infarction and coronary artery bypass graft with 
elevated cholesterol and LDL post service.  He was advised to 
stop smoking in 1962, and was still diagnosed with smoker's 
bronchitis and rhinitis as well as rotten teeth in 1992.  The 
VA examiner stated "it is my opinion therefore that his 
death was due to congestive heart failure, due to coronary 
artery disease, which was not caused by nor contributed by 
any injury in his military service.  


III.  Legal Analysis-S/C cause of death.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.303 (2006).  Where a veteran 
served for at least 90 days during a period of war or after 
December 31, 1946, and cardiovascular disease is manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
demise.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (1).  The debilitating effects of a service-
connected disability must have made the veteran materially 
less capable of resisting the fatal disease or must have had 
a material influence in accelerating death.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c) 
(3), (4).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which event the claim must be denied.  See Gilbert, 1 Vet. 
App. at 54.  

After a review of all the evidence of record, the Board finds 
that the more probative evidence of record preponderates 
against a finding that the medical disorders which were 
implicated in the veteran's death were related to military 
service, or to his service-connected disorders.  

The Board finds no competent evidence which establishes the 
onset of the fatal disease process, congestive heart failure, 
or coronary artery disease, during the veteran's active 
military service.  As well, the Board finds no clinical 
evidence showing manifestation or diagnoses of a 
cardiovascular disease, including congestive heart failure or 
coronary artery disease, within a one year period of his 
discharge from service.  Therefore, congestive heart failure 
or coronary artery disease, which led to the veteran's death, 
may not be presumed to have been incurred during his active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Moreover, the evidence of record 
notes that a heart or other cardiovascular disease or 
symptoms related thereto are not shown for many years after 
service.  Specifically, the first clinical evidence on file 
of atherosclerotic heart disease was in 1976, approximately 
11 years after the veteran's discharge from military service.  
Consequently, as there is no evidence that the veteran was 
diagnosed with a cardiovascular disease within one year 
following his discharge from service, his congestive heart 
failure or coronary artery disease, the death causing 
diseases, cannot be presumed to have been incurred in 
service; and service connection for those diseases is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

While the available post-service clinical treatment records 
disclose that the veteran suffered from various heart 
disorders, there was no reliable evidence that any such 
disorders had been incurred as a result of the veteran's 
active service.  Rather, following a review of the veteran's 
claims folder, in June 2006, a VA examiner concluded the 
veteran's death was due to congestive heart failure, due to 
coronary artery disease, which was not caused by nor 
contributed by any injury in his military service.  The 
examiner also indicated that, following an extensive review 
of the claims folder, he was unable to find evidence of a 
thoracic injury during service.  There is no reliable 
evidence suggesting a nexus between a chest wall injury and 
an incident of service.  There is also no suggestion in the 
pertinent medical records that the veteran's service-
connected disabilities played any role in his death.  

In support of her claim, the appellant submitted a statement 
from Dr. H. M., dated in August 2002, indicating that stated 
that the veteran sustained a blunt chest wall trauma in 
Tripoli, Libya in the 1950's, which resulted in a fracture of 
the clavicle and extensive bruising.  Dr. H. M. also noted 
that the veteran had a heart attack in 1976 with normal 
cholesterol and his private physician related it to the chest 
wall trauma weakening his heart.  Dr. H. M. further noted 
that the chest wall trauma was described as a significant 
condition contributing to the veteran's death.  Also of 
record is the death certificate, which listed chest wall 
trauma as a significant condition contributing to the cause 
of the veteran's death.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinion.  Prior to doing so, 
however, the Board notes that an assessment or opinion by a 
health care provider is not entitled to absolute deference.  

In this regard, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, does not constitute competent 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  The 
Court has also held that a bare conclusion, even one reached 
by a health care professional, is not probative without a 
factual predicate in the record.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998).  As well, the Court has held that a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not constitute competent 
medical evidence merely because the transcriber is a health 
care professional, see LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), and that a medical professional is not competent to 
opine as to matters outside the scope of his expertise.  Id 
(citing Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Finally, the Court has held that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999), 
and a medical opinion is inadequate when unsupported by 
clinical evidence.  See Black v. Brown, 5 Vet. App. 177, 180 
(1995).  

Given these standards, the Board assigns little evidentiary 
weight to the August 2002 comments/opinions of Dr. H. M.  
First, it refers to an in-service injury, but is not based on 
a review of the service medical records, which do not reflect 
any finding of a chest wall injury.  Second, it represents a 
bare transcription of lay history provided by the appellant; 
therefore it does not constitute competent medical evidence.  
Third, the opinion merely reports that another doctor related 
the claimed chest wall trauma to a heart attack suffered by 
the veteran many years after his discharge from service.  By 
contrast, the VA opinion unambiguously provides that it is 
based on an extensive review of the veteran's medical 
records.  The VA opinion provides a rationale with references 
to physical findings set forth in the medical record.  This 
fact is particularly important, in the Board's judgment, as 
the references make for a more convincing rationale.  

Ultimately, the issue rests with whether the veteran had a 
chest wall injury in service.  There is no indication that 
the appellant was in Libya at the time of the reported 
injury; therefore, she does not have personal knowledge of 
the event.  Nothing in the service medical records or the 
veteran's reports during service reference a chest wall 
injury during service, and the veteran's initial claim for 
compensation in 1972 was silent as to a claim for a chest 
wall injury.  Such silence, when otherwise speaking, 
constitutes negative evidence.  Although post service records 
reference a thoracotomy, such occurred in 1972 rather than 
during service.  Lastly, when seeking treatment in 1976, the 
veteran reported a significant past medical history, 
including malaria while serving in the Pacific, he was again 
silent as to an in-service chest injury.  Again, this 
constitutes negative evidence.  Similarly, during a 1980 VA 
examination, the veteran reported an extensive past medical 
history, but not one of an in-service chest trauma.  

Cumulatively, the evidence tends to establish that an in-
service chest wall injury did not happen, and that the death 
certificate noting a service-connected chest wall injury and 
the opinion of the August 2002 VA physician are based upon 
unsupportable factual premises.  The report of an in-service 
chest injury is not credible and the medical reports based 
upon such information are equally unreliable.  

The Board has also considered the appellant's contentions and 
testimony that the veteran's death was related in some way to 
his military service.  Nevertheless, in this case the 
appellant has not been shown to have the professional 
expertise necessary to provide meaningful evidence regarding 
the casual relationship between the veteran's death and his 
military service.  See, e.g., Routen v. Brown, 10 Vet. App. 
183, 186 (1997); ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
Denied 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In this regard, the clear weight of the credible, probative 
evidence fails to show that the disease process identified as 
implicated in the veteran's death, had its onset in service 
or was in any way attributable to service.  In the absence of 
any competent evidence linking in any way the veteran's death 
to disability that was incurred or aggravated in service, 
service connection for the cause of his death is not 
warranted.  The preponderance of the evidence is against the 
claim, and it must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107.  

IV.  Legal Analysis-DIC benefits pursuant to 38 U.S.C.A. 
§ 1318.

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.  

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
§ 1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. 
§ 3.22.  

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  However, clarification has been provided by 
two decisions from the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  However, a discussion of 
the evolution of the handling of such claims is pertinent to 
the understanding of why this claim must now be denied.  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a) 
(2), the United States Court of Appeals for Veterans Claims 
(Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).  

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims. 65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed. 
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently. Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit. See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening- 
"hypothetical entitlement" claims.  Id. at 1379-80.  

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decision made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  

The veteran was entitled to a 100 percent rating from June 
1992.  He died in May 2001.  38 U.S.C.A. § 1318 requires a 
disability be continuously rated totally disabling for a 
period of 10 or more years immediately preceding death in 
order for its benefits to be warranted.  The Board finds that 
the veteran was not in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death.  While there were adjudications regarding the 
evaluation of the veteran's service-connected disabilities 
that predate the June 1992 effective date for his 100 percent 
evaluation, the appellant has not alleged clear and 
unmistakable error (CUE) in any rating decision issued during 
the veteran's life.  See generally Andre v. West, 14 Vet. 
App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002) [holding that any 
claim of CUE must be pled with specificity].  As such, the 
provisions of 38 C.F.R. § 3.22(b)(3) are not for application.  

In short, the veteran's situation falls under none of the 
provisions of the law and regulation.  His combined 100 
percent disability rating was simply not in effect for the 
requisite number of years prior to his death so as to render 
the appellant eligible to receive DIC benefits.  Because the 
law, and not the facts, is dispositive of this matter, the 
appellant has failed to state a claim upon which relief may 
be granted, and, as a matter of law, her claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


